Citation Nr: 0208729	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.

(Entitlement to a compensable evaluation for left ear hearing 
loss will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1962 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In an April 4, 2002 statement, the appellant withdrew his 
claim of entitlement to a disability rating greater than 10 
percent for service-connected tinnitus.

On April 24, 2002, a hearing was held in Nashville, 
Tennessee, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 1991 & Supp. 2001).  A transcript of that 
hearing has been associated with the record on appeal.

The Board is undertaking additional development on the issue 
of entitlement to a compensable evaluation for left ear 
hearing loss, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3.104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
providing the notice and reviewing any response to the notice 
from the appellant or his representative, the Board will 
prepare a separate decision addressing these issues.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
agency of original jurisdiction.

2.  The evidence shows that the appellant was exposed to 
acoustic trauma in service.

3.  The appellant has a current right ear hearing loss 
disability, which has been related to his exposure to 
acoustic trauma in service by an audiologist.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that, on the authorized 
audiological evaluation at the appellant's February 1968 
separation examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
10
15
20
15
50

The appellant was diagnosed with minor high frequency hearing 
loss.  The appellant reported a history of hearing loss.

In a June 28, 1999 letter, J. F., M.S., CCC-A, an 
audiologist, stated that she had examined the appellant in 
November 1998 for a decrease in hearing acuity.  He reported 
extensive exposure to artillery fire while in service in 
Vietnam.  She diagnosed bilateral mild to falling profound 
sensorineural hearing loss.  She noted that she had referred 
the appellant to VA for assistance in obtaining amplification 
because of his extensive military history and because the 
configuration of his hearing loss "may be consistent with 
noise exposure."

On the authorized VA audiological evaluation in August 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
80
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear.

At the April 24, 2002 hearing, the appellant testified that 
his occupation in service was a movement control officer.  He 
stated that in that position he occasionally conducted field 
investigations of the distribution of weapons.  He said that 
on those occasions he was exposed, often without hearing 
protection, to acoustic trauma from the firing of large guns.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
see also 66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)) 
(VA regulations implementing the VCAA).  In this case, the RO 
arranged for timely VA examination of the appellant.  The 
appellant's service medical records have been obtained.  No 
further assistance is necessary to substantiate the 
appellant's claims.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

It is appropriate to consider high frequency sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2001).  Accordingly, if sensorineural hearing 
loss were manifest to a degree of ten percent within a year 
of separation from service, service connection would be 
warranted. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).

The appellant's right ear hearing loss meets the regulatory 
requirements to be considered a disability.  The appellant 
has presented his lay evidence of exposure to noise in 
service, and he is competent to report such exposure.

In this case, the medical evidence supports the appellant's 
contention that his right ear hearing loss is related to 
service.  Audiometric testing of the appellant showed hearing 
loss in the right ear at his February 1968 separation 
examination.  In June 1999, an audiologist related the 
appellant's current hearing loss disability to noise 
exposure.

Under these circumstances, the evidence is at least in 
equipoise as to whether the appellant is entitled to service 
connection for right ear hearing loss.  Accordingly, the 
Board resolves any doubt in favor of the appellant and finds 
that his current right ear hearing loss disability is the 
result of his in-service noise exposure.  Right ear hearing 
loss disability was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 



